Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 01/10/2022 overcome all the rejections set forth in the previous Office Action. Examiner initiated an interview in order to expedite the prosecution to place the application in condition for allowance. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Chen Le on 01/13/2022 at 11:00am ET.
The application has been amended as follows:
In claim 20, line 1, delete “A computer readable storage medium” and insert in its place –A non-transitory computer readable storage medium -.
Allowable Subject Matter
Claims 1-19 are allowed.
Claim 20 is allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:

adjusting a point cloud density of three-dimensional point cloud data corresponding to the non-feature object to be reduced to a preset value by downsampling the three-dimensional point cloud data, and 
constructing a map according to the feature parameter and the three- dimensional point cloud data of which the point cloud density is adjusted. 
The closest prior arts, JP 2018132925 A and US 20180253625 A1 reveal a similar technique and system as discussed in the previous office action, but fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20090273601 A1): Provided are a high-performance, real-time image presentation method and apparatus for a 3-dimensional (3D) navigation system that may be used in a mobile environment since a small amount of data and a simple algorithm are used, and a mobile device including the image presentation apparatus. Abstract)
Chen et al. (US 20200081096 A1): Embodiments of the present disclosure provide a ground detection method and apparatus, an electronic device, a vehicle, and a storage medium. The method includes: projecting a laser point cloud obtained to a high resolution mesh and a low resolution mesh respectively; filtering out candidate ground points in the high resolution mesh; and performing ground fitting based on the candidate ground points in the low resolution mesh. (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/FENG NIU/Primary Examiner, Art Unit 2669